Appeal by the defendant from a judgment of the County Court, Rockland County (Nelson, J.), rendered September 1, 1987, convicting him of assault in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The record discloses that the defendant was fully advised of all the rights he would be waiving by pleading guilty. During the plea allocution, the defendant admitted the underlying facts of the crime. The defendant’s belated unsubstantiated claim that he had become aware of witnesses who he believed would exculpate him if they were to testify at a trial does not render the plea procedurally or substantively defective (see, People v Morris, 118 AD2d 595).
We have considered the defendant’s remaining contention and find it to be without merit (see, People v Sawyer, 83 AD2d 205, 208, affd 57 NY2d 12, cert denied 459 US 1178). Mollen, P. J., Brown, Fiber and Rosenblatt, JJ., concur.